Exhibit 10.1

 
Q4 2016 STOCK PURCHASE AGREEMENT
 
Q4 2016 STOCK PURCHASE AGREEMENT (this “Agreement”), dated as signed by and
between India Globalization Capital, Inc., a Maryland corporation (the
“Company”), and ___________ (the “Investor”).
 
WHEREAS, the Investor desires to purchase from the Company, and the Company
desires to sell and issue to the Investor, an aggregate
of                        shares (the “Shares”) of Common Stock, par value
$0.0001 per share, of the Company (“Common Stock”) upon the terms and conditions
set forth in this Agreement; and
 
WHEREAS, in connection with the Investor’s purchase of the Shares, the Investor
will receive certain rights to participate in future public offerings of Company
stock, and will be subject to certain restrictions on the transfer of the
Shares, all as more fully set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Shares as set forth herein.
 
1.           Definitions.
 
For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.
 
“Affiliate” shall mean, with respect to any specified Person, (i) if such Person
is an individual, the spouse, heirs, executors, or legal representatives of such
individual, or any trusts for the benefit of such individual or such
individual’s spouse and/or lineal descendants, or (ii) otherwise, another Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Person specified.  As used
in this definition, “control” shall mean the possession, directly or indirectly,
of the sole and unilateral power to cause the direction of the management and
policies of a Person, whether through the ownership of voting securities or by
contract or other written instrument.
 
“Business Day” shall mean any day on which banks located in New York are not
required or authorized by law to remain closed.
 
“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.
 
“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, other than to an Affiliate, or to make or effect any of the above.
 
“Underwriting Documents” shall mean an underwriting agreement in customary form
and all other agreements and other documents reasonably requested by an
underwriter in connection with an underwritten public offering of equity
securities (including, without limitation, questionnaires, powers of attorney,
indemnities, custody agreements and lock-up agreements).
 
2.           Sale and Purchase of Shares.
 
2.1.           Subscription for Shares by Investor.  Subject to the terms and
conditions of this Agreement, the Investor hereby agrees to purchase the Shares
from the Company, and the Company hereby agrees to issue and sell the Shares to
the Investor, in the aggregate number of                          Shares, at a
purchase price equal to US$0.42 per share, for a total purchase price of
US$                         (the “Consideration”).
 
2.2.           Closing; Deliveries.
 
(a)           The closing of the acquisition of the Shares (the “Closing”) shall
take place at the offices of Olshan Frome Wolosky LLP, counsel to the Company,
at 65 East 55th Street, New York, New York 10022, or at such other place as the
parties may mutually agree on such date and time on which the parties may
mutually agree (the “Closing Date”).
 
(b)           At or promptly after the Closing, the Company shall deliver to the
Investor, against delivery by the Investor of the Consideration (as provided
below), a duly issued stock certificate representing the number of Shares
purchased by the Investor as set forth above.  The Consideration shall be paid
by (i) certified check, or (ii) wire transfer of immediately available funds in
accordance with wire transfer instructions provided by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Representations, Warranties and Acknowledgments of the Investor.
 
The Investor hereby represents, warrants and acknowledges to the Company as
follows:
 
3.1.           Execution, Delivery and Performance.
 
The Investor has full right, power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and this Agreement has been
duly authorized, executed and delivered by it and is valid, binding and
enforceable against it in accordance with its terms.
 
3.2.           No Conflicts.
 
None of the execution, delivery and performance of this Agreement by the
Investor will conflict with, or result in a breach of any terms or provisions
of, or constitute a default under, any material contract, agreement or
instrument to which the Investor is a party or by which the Investor is bound.
 
3.3.           Investment Representations.
 
(a)           The Investor understands that the offering and sale of the Shares
is intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of the provisions of Section 4(a)(2)
of the Securities Act and Regulation D and/or Regulation S adopted
thereunder.  The Investor is acquiring the Shares solely for purposes of
investment and with no present intention to distribute such Shares.  The
Investor is an “accredited investor,” as defined in Rule 501 of Regulation D,
and it has such knowledge and experience in financial and business affairs as to
be capable of evaluating the merits and risks of an investment in the Company
pursuant to the terms of this Agreement.
 
(b)           The Investor understands that (i) the purchase of the Shares is a
speculative investment which involves a high degree of risk of loss of the
Investor's investment therein, (ii) there are substantial restrictions on the
transferability of the Shares under the terms hereof and the provisions of the
Securities Act and (iii) following the Closing there may not be an active public
market for the Shares and, accordingly, it may not be possible to liquidate its
investment in the Company in case of emergency, or otherwise.
 
3.4.           Access to Information; Reliance.
 
The Investor has been provided an opportunity to ask questions of, and has
received answers thereto satisfactory to it from, the Company and its
representatives concerning the Company and the Investor’s investment therein,
and the Investor has been provided with such information as it has requested
from the Company concerning the same.  The Investor has sought independent
legal, investment and tax advice to the extent that it has deemed necessary or
appropriate in connection with its decision to invest in the Company.
 
3.5.           Investor Information.
 
The information concerning the Investor set forth on the signature page hereof
is true and correct.  The Investor shall promptly notify the Company and provide
the Company with corrected information should any of such Investor information
cease to be correct following the date hereof.
 
3.6.           Involvement in Certain Legal Proceedings.
 
The Investor:
 
(a)           has not filed or had filed against it a petition under the federal
bankruptcy laws or any state insolvency law, or had a receiver, fiscal agent or
similar officer appointed by a court for its business or property or any
partnership, corporation or business association in which it was a general
partner or executive officer at or within five years before the time of such
filing;
 
(b)           has not been convicted in a criminal proceeding, and is not a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);
 
(c)           has not been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
or court of competent jurisdiction, permanently or temporarily barring, limiting
or enjoining it from engaging in, or otherwise limiting its ability to engage in
or be associated with any Person engaged in, any type of business practice,
conduct or employment (including without limitation in connection with the
purchase or sale of any security or commodity); and
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           has not been found by a court of competent jurisdiction in a civil
action or by the Securities and Exchange Commission (the "SEC") or the Commodity
Futures Trading Commission to have violated any federal or state securities law
or federal commodities law, and the judgment in such civil action or finding by
such Commission has not been subsequently reversed, suspended or vacated.
 
4.           Representations and Warranties of the Company.
 
The Company represents and warrants to the Investor as follows:
 
4.1.           Execution, Delivery and Performance.
 
The Company has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.  This Agreement has been
duly authorized, executed and delivered by the Company and is valid, binding and
enforceable against the Company in accordance with its terms.
 
4.2.           Shares Duly Authorized.
 
The Shares to be issued to the Investor pursuant to this Agreement, when issued
and delivered in accordance with the terms of this Agreement, will be duly and
validly issued and will be fully paid and nonassessable.
 
4.3.           No Conflicts.
 
None of the execution, delivery and performance of this Agreement by the Company
will conflict with the Company's Certificate of Incorporation or By-laws, as
amended to date, or result in a breach of any terms or provisions of, or
constitute a default under, any material contract, agreement or instrument to
which the Company is a party or by which the Company is bound.
 
4.4.           Capitalization.
 
 As of the date hereof and as of the Closing Date, Company has approximately
22,500,000 shares issued and outstanding, and Company warrants and options to
purchase approximately 1,500,000 shares of common stock. In addition, Investor
acknowledges that the current management shall be issued shares pursuant to the
Employees Stock Plan that will cause dilution in the number of shares
outstanding.
 
4.5.           Operations.
 
Except as set forth in the SEC Documents, the Company (a) has no material debts
or obligations of any kind or nature whatsoever, secured or unsecured,
contingent or absolute, present or past or of any other kind; (b) has no
material federal or state income, withholding or other taxes due or owing;
(c) has no material employment or other agreements, oral or written, presently
in force; (d) has no legal proceedings, judgments or investigations pending,
contemplated or threatened against or affecting it; (e) owes no material fees,
salaries or expenses to any person or other entity; (f) has never been involved
in any bankruptcy, receivership or other such action; and (g) has not engaged in
any business operations to date.
 
4.6.           Materials to be Supplied.
 
(a)           All materials supplied and to be supplied to the Investor by the
Company are true, accurate and complete documents, including, but not limited
to, the Certificate of Incorporation and By-laws of the Company, as amended to
date, a list of stockholders of the Company (a current copy of which is attached
hereto), and any and all other documents.
 
(b)           All stockholders shown on the stockholders’ list of the Company
referred to above are the proper owners thereof, and there are no stockholders
who are not shown on said list.
 
4.7.           Information.
 
(a)           The Company has delivered to the Investor true, accurate and
complete copies of the Company's Annual Report on Form 10-K for the fiscal year
ended March 31, 2015, and Quarterly Reports on Form 10-Q for the quarters ended
June 30, 2015, September 30, 2015 and December 31, 2015 (the "SEC
Documents").  None of the SEC Documents nor any other form, statement, notice,
report or document filed by the Company with the SEC prior to the date hereof
contained, as of their respective dates, any untrue statement of a material fact
or omitted to state a material fact necessary in order to make the statements
contained therein not misleading.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Company has not filed, and nothing has occurred with respect
to which the Company would be required to file, any report on Form 8-K since
December 31, 2015.  Prior to and until the Closing, the Company will provide to
the Investor copies of any and all reports filed by the Company after December
31, 2015 with the SEC and any and all reports or notices delivered to the
stockholders of the Company concurrently with the filing or delivery thereof.
 
(c)           The shares of Common Stock are currently listed and traded on the
NYSE-MKT.
 
4.8.           Financial Statements.
 
The balance sheets, and statements of operations, cash flows and shareholders'
equity contained in the SEC Documents have been prepared in accordance with
generally accepted accounting principles applied on a basis consistent with
prior periods (and, in the case of unaudited financial information, on a basis
consistent with year-end audits).  The financial statements included in the
Company's Annual Report on Form 10-K filed with the SEC are as audited by, and
include the related opinions of, AJSH & Company, the Company's independent
registered public accounting firm. The financial information included in the
Company's Quarterly Reports on Form 10-Q filed with the SEC are unaudited, but
reflect all adjustments (including normally recurring accounts), which the
Company considers necessary for a fair presentation of such information.
 
4.9.           Disclosure.
 
There is no fact relating to the Company that the Company has not disclosed to
the Investor in writing which materially and adversely affects nor, insofar as
the Company can now foresee, will materially and adversely affect, the condition
(financial or otherwise) of the Company.  No representation or warranty by the
Company herein and no information disclosed in the disclosure schedules and
exhibits hereto by the Company contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements contained
herein or therein not misleading.
 
5.           Covenants.
 
5.1. NYSE MKT.
 
In order to comply with NYSE MKT rules, in no event shall the Company be
obligated to issue a number of Shares under this Agreement equal to more than
19.9% of its outstanding shares of Common Stock, determined immediately prior to
the Closing, and the Company agrees not to issue shares of Common Stock in any
other related transaction or series of transactions (whether an additional
financing or an acquisition transaction in consideration, in whole or part, for
Common Stock) that would be integrated herewith and counted together so as to
exceed such threshold.
 
6.           Registration Rights.
 
6.1.           Participation in Registrations.
 
Subject to Section 6.2 and the other provisions of this Section 6, if the
Company shall determine to register any Common Stock pursuant to the Securities
Act, the Company will use its best efforts to include in such registration such
number of Shares as it reasonably believes (or, if such offering shall be an
underwritten public offering of securities, as the underwriter (the
"Underwriter") advises the Company in writing) can be sold in such offering
without adversely affecting its (or the Underwriter's) ability to effect an
orderly distribution of such securities (the “Registrable Shares”).
 
6.2.           Underwritten Offerings.
 
In the event a registration giving rise to the Investor’s rights pursuant to
Section 6.1 relates to an underwritten offering of securities, the Investor’s
right to registration pursuant to Section 6.1 shall be conditioned upon its (a)
participation in such underwriting, (b) inclusion of the Registrable Shares
therein and (c) execution of all Underwriting Documents requested by the
Underwriter with respect thereto.  In the event the Underwriter determines that
the aggregate number of shares proposed for inclusion in such offering (the
“Aggregate Amount”) exceeds the number of shares that it would be advisable to
include in such offering (the “Recommended Amount”), the number of Registrable
Shares may be reduced on a pro rata basis by the Company to the extent necessary
to bring the Aggregate Amount down to the Recommended Amount.
 
6.3.           Expenses.
 
The Company shall bear all of the expenses incurred in connection with an
offering of the type described in this Section 6, including, without limitation,
SEC filing fees and the fees (up to a maximum aggregate amount of $2,500) of
separate counsel retained with respect thereto by the Investor.
 
 
 

--------------------------------------------------------------------------------

 
 
6.4.           Indemnification.
 
The Company and the Investor will indemnify the other party hereto against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in any prospectus or other document (including any
related registration statement, notification or the like) incident to any
registration of the type described in Section 6.1, or any omission (or alleged
omission) to state in any such document a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse such indemnified party for any legal and any other expenses reasonably
incurred in connection with investigating and defending any such claim, loss,
damage, liability or action, provided that no party will be eligible for
indemnification hereunder to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission based upon written information furnished by such party for use in
connection with such registration.
 
6.5.           Cooperation by Holder.
 
The Investor shall furnish to the Company or the Underwriter, as applicable,
such information regarding the Investor and the distribution proposed by it as
the Company may reasonably request in connection with any registration or
offering referred to in this Section 6.  The Investor shall cooperate as
reasonably requested by the Company in connection with the preparation of the
registration statement with respect to such registration, and for so long as the
Company is obligated to file and keep effective such registration statement,
shall provide to the Company, in writing, for use in the registration statement,
all such information regarding the Investor and its plan of distribution of the
Shares included in such registration as may be reasonably necessary to enable
the Company to prepare such registration statement, to maintain the currency and
effectiveness thereof and otherwise to comply with all applicable requirements
of law in connection therewith.
 
6.6.           Excluded Offerings.
 
The Investor’s rights pursuant to Section 6.1 shall not apply to any
registrations on any registration form which does not permit secondary sales or
does not include substantially the same information as would be required to be
included in a registration statement covering the offering and sale of the
Shares.  Moreover, the rights described in Section 6.1 shall not be available to
the Investor if, in the opinion of counsel to the Company, all of the Shares
then held by the Investor could be sold without registration in a transaction
complying with Rule 144 under the Securities Act.
 
7.           Transfer Restrictions.
 
7.1.           Securities Act Restrictions.
 
Notwithstanding anything to the contrary in this Agreement, the Investor shall
not Transfer any of the Shares unless and until (a) the Company has received an
opinion of counsel reasonably satisfactory to it that the Shares may be sold
pursuant to an exemption from registration under the Securities Act, the
availability of which is established to the reasonable satisfaction of the
Company, or (b) a registration statement relating to the Shares has been filed
by the Company and declared effective by the SEC.
 
7.2.           Restrictions in Connection with Underwritten Offerings.
 
Notwithstanding anything to the contrary in this Agreement, the Investor shall
not Transfer any of the Shares for such time before or following the effective
date of a registration statement with respect to a public offering of securities
of the Company as shall be reasonably requested by an underwriter of such
securities and agreed to by the Company.
 
7.3.           Non-Compliant Transfers.
 
Any Transfer or purported Transfer of Shares made in violation of the provisions
of this Section 7 shall be null and void and without effect.
 
8.           Conditions to Closing of the Investor.
 
The obligations of the Investor to effect the transactions contemplated by this
Agreement are subject to the fulfillment at or prior to the Closing Date of the
conditions listed below.
 
 
 

--------------------------------------------------------------------------------

 
 
8.1.           Representations and Warranties.
 
The representations and warranties made by the Company in Section 4 shall be
true and correct in all material respects at the time of Closing as if made on
and as of such date.
 
8.2.           Approvals.
 
All authorizations, approvals or permits, if any, of any governmental authority
or regulatory body that are required in connection with the lawful issuance of
the Shares by the Company pursuant to this Agreement, shall have been duly
obtained by the Company and shall be effective on and as of the Closing Date.
 
8.3.           Corporate Proceedings.
 
All corporate and other proceedings required to be undertaken by the Company in
connection with the transactions contemplated hereby shall have occurred, and
all documents and instruments incident to such proceedings shall be reasonably
satisfactory in substance and form to the Investors.
 
9.           Conditions to Closing of the Company.
 
The obligations of the Company to effect the transactions contemplated by this
Agreement are subject to the fulfillment at or prior to the Closing Date of the
conditions listed below.
 
9.1.           Representations and Warranties.
 
The representations and warranties made by the Investor in Section 3 shall be
true and correct in all material respects at the time of Closing as if made on
and as of such date.
 
9.2.           Corporate Proceedings.
 
All corporate and other proceedings required to be undertaken by the Investor in
connection with the transactions contemplated hereby shall have occurred, and
all documents and instruments incident to such proceedings shall be reasonably
satisfactory in substance and form to the Company.
 
10.           Miscellaneous.
 
10.1.           Restrictive Legend.
 
(a)           The certificate representing the Shares shall bear a legend
containing a disclosure statement in substantially the following form:
 
The securities represented by this certificate (the “Shares”) have not been
registered under the Securities Act of 1933, as amended (the “Securities
Act”).  The Shares may not be offered for sale, sold, transferred or otherwise
disposed of except pursuant to (a) an effective registration statement under the
Securities Act or (b) an exemption from registration under the Securities Act,
which exemption is confirmed in an opinion of counsel satisfactory to the
Company.  The sale, transfer or other disposition of the Shares is restricted by
the provisions of the Q4 2016 Stock Purchase Agreement, dated, in respect of the
Shares, a copy of which may be obtained at no cost by written request made by
the holder of record of this certificate to the Company at its principal
executive offices.
 
(b)           The holder of Shares registered pursuant to the Securities Act and
qualified under applicable state securities laws may exchange such Shares for
new securities that shall bear a legend which omits the first two sentences of
the legend set forth in paragraph (a) of this Section 10.1.
 
10.2.           Notices.
 
All notices, requests, demands and other communications provided in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given at the time when hand delivered, delivered by express courier, or sent by
facsimile (with receipt confirmed by the sender’s transmitting device) in
accordance with the contact information provided below or such other contact
information as the parties may have duly provided by notice.
 
 
 

--------------------------------------------------------------------------------

 
 
The Company:
 
India Globalization Capital, Inc.
4336 Montgomery Avenue
Bethesda, Maryland  20814
Telephone:  (301) 983-0998
Facsimile:   240-465-0273
Attention:              Mr. Ram Mukunda
Chief Executive Officer
and President
With a copy to:
Olshan Frome Wolosky LLP
65 East 55th Street
New York, New York  10022
Telephone:  (212) 451-2300
Facsimile:   (212) 451-2222
Attention:  Spencer G. Feldman, Esq.

 
The Investor:
 
As per the contact information provided on the signature page hereof.
 
10.3.           Survival of Representations and Warranties.
 
Each party hereto covenants and agrees that the representations and warranties
of such party contained in this Agreement shall survive (a) any investigation
made by the Company or the Investor and (b) the Closing.
 
10.4.           Entire Agreement.
 
This Agreement contains the entire agreement between the parties hereto in
respect of the subject matter contained herein and supersedes all prior
agreements and understandings of the parties, oral and written, with respect to
the subject matter contained herein.
 
10.5.           Assignment.
 
This Agreement, and the rights and obligations of a party hereunder, may not be
assigned or Transferred by the Investor without the prior written consent of the
Company.
 
10.6.           Binding Effect; Benefits.
 
This Agreement and all the provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns; nothing in this Agreement, expressed or implied, is intended to confer
on any persons other than the parties hereto, or their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.
 
10.7.           Amendment; Waivers.
 
All modifications or amendments to this Agreement shall require the written
consent of the Company and the Investor.  No waiver of any breach, noncompliance
or nonfulfillment of any of the provisions of this Agreement shall be effective
unless set forth in a written instrument executed by the party against whom such
waiver is sought; and no waiver of any such breach, noncompliance or
nonfulfillment shall be construed to be a waiver of any other or subsequent
breach, noncompliance or nonfulfillment.
 
10.8.           Applicable Law; Disputes.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to the conflict of law provisions
thereof, and the parties hereto irrevocably submit to the exclusive jurisdiction
of the United States District Court for the Southern District of New York, or,
if jurisdiction in such court is lacking, the Supreme Court of the State of New
York, New York County, in respect of any dispute or matter arising out of or
connected with this Agreement.
 
10.9.           Further Assurances.
 
Each party hereto shall do and perform or cause to be done and performed all
such further acts, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as any other party hereto reasonably
may request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.
 
10.10.           Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.
 
11.           Actions Required at Future Shareholders Meetings.


As additional and material consideration for this Agreement, the Investor hereby
agree and warrant that they shall vote in favor of and in accordance with the
recommendations of the Company’s Board of Directors at each of (i) the three (3)
consecutive annual shareholders meetings immediately following execution of this
Agreement and (ii) all special shareholders meetings that are held prior to the
third annual shareholders meeting immediately following execution of this
Agreement. The parties acknowledge that this is a material provision of this
Agreement, and the failure to comply with this provision shall be grounds for
the Company to seek rescission of the Agreement in the event of any breach.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Company and the Investor has caused this
Agreement to be executed as of the date below.
 
India Globalization Capital, Inc.
By:
Ram Mukunda
CEO
Date:



 
IN WITNESS WHEREOF, each of the Company and the Investor has caused this
Agreement to be executed as of the date first written above.
 
 
Signature of Investor:
 
Name of Investor:
 
Passport Number:
 
Social Security number:
 
E-Mail Address:
Address:
If Non U.S. Person attach certificate



 
Witness:
 
 
 
 
 

--------------------------------------------------------------------------------

 


 